— In an action to recover damages, inter alia, for libel and intentional infliction of emotional distress, the plaintiff appeals from an order of the Supreme Court, Kings County (Lodato, J.), dated October 2, 1986, which denied his motion, inter alia, to vacate a stipulation of discontinuance and a general release and granted the defendants’ motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The plaintiff seeks to avoid the consequences of a stipulation of discontinuance and a general release entered into with the defendants by alleging that an agent of the Rabbinical Court of the Central Rabbinical Congress of the United States and Canada obtained these documents by duress. The plaintiff fails to set forth evidentiary facts to substantiate his claim that the defendants and the Rabbinical Court acted cooperatively in threatening the allegedly unlawful acts. Absent any showing of such a nexus, there is no basis for attributing the allegedly coercive acts to the defendants. Accordingly, the plaintiff’s claim of duress must fail, and the defendants’ motion for summary judgment was properly granted. Bracken, J. P., Weinstein, Rubin and Kooper, JJ., concur.